Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 9 March 2022, wherein claim 23 was newly added. Subsequently, claims 1- 3, 5-15, 18, and 20-23 are pending and presently under consideration in this application.
Response to Amendment
The rejection of claims 1, 6, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 9-11 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected as being vague and indefinite when it recites “which further comprises one or more compounds selected from the group of formulae IV and V” (emphasis added); the scope of the protection sought is not clear, since claim 1 requires “50% or less of compounds of formula IV-1”. Claim 5 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
Claim 8 is rejected as being vague and indefinite when it recites “which comprises one or more compounds selected from the group consisting of     CCVC-n-V
    PNG
    media_image1.png
    477
    507
    media_image1.png
    Greyscale
     DPGU-n-F     
    PNG
    media_image2.png
    127
    444
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    165
    570
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    161
    520
    media_image4.png
    Greyscale
”; the scope of the protection sought is not clear, since both the compounds of formulae CDUQU-n-F and APUQU-n-F are exemplary of the compounds of formula II, AND both the compounds of formula CCGU-n-F and PPGU-n-F are exemplary of the compounds of formula III. Claim 8 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
Claim 9 is rejected as being vague and indefinite when it recites “comprises one or more stabilizers” (emphasis added); the scope of the protection sought is not clear, since claim 1 requires “at least one stabilizer of formula STA”. Claim 9 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 5-15, 18, and 20-23 are rejected under 35 U.S.C. 103 as being obvious over Goetz et al. (U.S. Patent Application Publication No. 2017/0037316). 
Goetz et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present claims as follows: 
(a) at least one compound inclusive of the compounds of the present formula I as generally represented therein by 
    PNG
    media_image5.png
    265
    410
    media_image5.png
    Greyscale
[0158], 
(b) at least one compound inclusive of the compound of the present formula STA as generally represented therein by 
    PNG
    media_image6.png
    199
    310
    media_image6.png
    Greyscale
(page 48), 
(c) at least one compound of the present formula IV-1 as represented therein by 
    PNG
    media_image7.png
    260
    410
    media_image7.png
    Greyscale
, and more particularly CC-3-V: 

    PNG
    media_image8.png
    166
    422
    media_image8.png
    Greyscale
,
(d) at least one compound inclusive of the compound of the present formulae II and/or III as  represented therein by 
    PNG
    media_image9.png
    152
    393
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    142
    409
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    145
    411
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    155
    407
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    171
    420
    media_image13.png
    Greyscale
 [0065],
(e) at least one compound inclusive of the compounds of the present formulae VI to XI, as represented by 
    PNG
    media_image14.png
    228
    432
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    127
    417
    media_image15.png
    Greyscale
[0143], as well as 
at least one compound inclusive of the compound of the present formula IX-1 and/or IX-2 as generally respectively represented therein by 
    PNG
    media_image16.png
    216
    382
    media_image16.png
    Greyscale
 and
  
    PNG
    media_image17.png
    249
    421
    media_image17.png
    Greyscale
 [0152], 

    PNG
    media_image18.png
    170
    416
    media_image18.png
    Greyscale
[0089], and 
    PNG
    media_image19.png
    365
    424
    media_image19.png
    Greyscale
[0094], and
at least one compound inclusive of the compounds of the present formulae IV and V, as represented by 
    PNG
    media_image20.png
    173
    395
    media_image20.png
    Greyscale
[0046]. Table D (beginning no page 55 therein), discloses stabilizing compounds inclusive of the compounds of the present claim 6, as exemplified by, for instance
    PNG
    media_image21.png
    339
    357
    media_image21.png
    Greyscale
. Example M75 
    PNG
    media_image22.png
    300
    438
    media_image22.png
    Greyscale
 discloses a liquid-crystalline medium having a positive dielectric anisotropy of at least 1.5, characterized by comprising the combination: at least one compound of formula I, as represented therein by B(S)-2O-O4 and B(S)-2O-O5, at least one compound of formula CC-3-V, at least one compound of formula IX-1 as represented therein by PY-3O2. Although Example 75 does not include at least one compound of formula STA-1 as represented therein by 
    PNG
    media_image23.png
    200
    367
    media_image23.png
    Greyscale
, several other examples therein do.
Although Goetz et al. does not expressly illustrate the specific combination of compounds as presently claimed, each of the compounds of the present formulae I, STA, IV-1, II/III, VI/VII/VIII/IX, IV/V and additional stabilizing compounds of claim 6 are in and of themselves individually well known in the liquid crystal art, as well as their use in a liquid-crystalline medium having a positive dielectric anisotropy, as discussed therein, and as such it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them in the inventive liquid crystal medium of Goetz et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant's arguments filed 9 March 2022 with respect to the rejection of claims under 35 U.S.C. 103 over Goetz et al., to the effect that “the composition of Example M48 of Goetz et al. does not comprise all individual components I, II, IV-1 and VI as defined in claim 1”, have been fully considered but they are not persuasive, as the rejection is not under 35 U.S.C. 102.
Applicant's arguments filed 9 March 2022 with respect to the rejection of claims under 35 U.S.C. 103 over Goetz et al., to the effect that “No examples of Goetz et al, disclose a composition having such an advantageous combination of parameters” and that the “claimed combination of structure and properties is not taught and would instead be unexpected”, have been fully considered but they are not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722